a:

Case 1:20-mj-02190-MBB Document1 Filed 01/30/20 Page 1 of 1

UNITED STATES DISTRICT COURT

DISTRICT OF MASSACHUSETTS
UNITED STATES OF AMERICA
v. Case No. 20-mj-2190-MBB

Alexander Guerra, a/k/a “Flaco,”

Defendant.

AFFIDAVIT OF OUTSTANDING ARREST WARRANT
PURSUANT TO FED.R.CRIM.P. 5(c)(3)

I, Neil Sullivan of the United States Marshals Service do hereby make oath before the
Honorable Marianne B. Bowler, United States Magistrate Judge for the District of Massachusetts,
that upon knowledge coming to me in connection with my official duties and as part of the official
records of my office, ] am advised that there is presently outstanding a warrant of arrest for one
Alexander Guerra, a/k/a “Flaco” on a criminal complaint issued by the United States District Court
for the Southern District of New York on November 21, 2016 charging the defendant with Bail
Jumping in violation of 18 U.S.C. § 3146. I do hereby make oath that this warrant of arrest is
outstanding in said District on the basis of the information set out above. A copy of said warrant

is attached.

Ml o—_

 

Neil Sullivan
United States Marshals Service

 
